DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Remarks, Terminal Disclaimer and an IDS filed on 12/14/21. No claims have been amended. Claims 1 and 9-17 remain pending and under examination on the merits. 
Terminal Disclaimer
The terminal disclaimer filed on 12/14/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of listed patents has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a fungicidal combination consisting of benzovindiflupyr, mancozeb and at least another fungicide selected form an ergosterol biosynthesis inhibitor fungicide and a quinone outside inhibitor fungicide. A Markush listing of the said ergosterol biosynthesis inhibitor fungicide and a quinone outside inhibitor fungicide is provided. 
The references of record, while teaching a composition comprising of the said fungicides or a combination thereof, do not recognize or fairly suggest a combination consisting of the said fungicides.  In other words, the references teach compositions comprising fungicides that are excluded by the examined claims. Based on the 

Claims 1 and 9-17 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

                                                                         /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616